        Case 1:16-md-02704-PAE Document 800 Filed 06/03/19 Page 1 of 3



June 3, 2019
Via ECF
The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:    In re: Interest Rate Swaps Antitrust Litigation, No. 16-MD-2704 (PAE)
       This Document Relates To All Actions

Dear Judge Engelmayer:

        Pursuant to Order No. 71 (Dkt. No. 798), Counsel for Plaintiffs and Defendants jointly
submit this letter to update the Court on recent developments and identify the participants for the
June 5 teleconference. The parties have completed fact depositions, and a chart providing further
detail on depositions is attached. The parties also wanted the Court to be aware that they have
continued to address a few data-related questions and are working out certain logistical issues
such as Bates-stamping third-party productions that were not Bates-stamped before the close of
fact discovery. Similarly, the Platform Plaintiffs are working to close the loop on discrete
damages-related supplemental productions from Tradeweb and Bloomberg. The parties are
otherwise focused on class certification briefing and related work.

        Defendants and Plaintiffs agreed to not go forward with the deposition of former OTCex
executive Ian Spittlehouse. This deposition had been scheduled for May 23, 2019. OTCex has
made its document production to the French court, but the French court has yet to transmit them
to this Court. Plaintiffs reserve their rights to object to their use depending on when or how they
are produced.

        Defendants intend to file a Daubert motion on June 18 directed at the expert report and
testimony of Dr. Grinblatt, along with Defendants’ opposition to Plaintiffs’ motion for class
certification. Defendants anticipate submitting a letter addressing the page limits for their
forthcoming opposition brief late this week or next week after conferring with Plaintiffs on that
question.

        Finally, the parties are working to set a date for the mandated settlement conference. The
parties are happy to address any other questions the Court may have at the teleconference.

Conference Participants

      The participants for Plaintiffs will be Will Sears (Quinn Emanuel Urquhart & Sullivan
LLP), Michael Eisenkraft (Cohen Milstein Sellers & Toll PLLC), and Randall Rainer (Wollmuth
Maher & Deutsch LLP).

       The participants for Defendants will be Eric Stephens (Jones Day), Ravi Sharma (Paul,
Weiss, Rifkind, Wharton & Garrison LLP), and Robert Wick (Covington & Burling LLP).
           Case 1:16-md-02704-PAE Document 800 Filed 06/03/19 Page 2 of 3




       Plaintiffs will provide the Court and Defendants with a dial-in number for the
teleconference via email.

       Respectfully submitted,


 /s/ Daniel L. Brockett                             /s/ Adam S. Hakki (on consent)1
 Daniel L. Brockett on behalf of                    Adam S. Hakki
 Counsel for Plaintiffs                             Defendants’ Liaison Counsel




       1
         Electronic signature provided with consent in accordance with Rule 8.5(b) of the
Court’s ECF Rules and Instructions

                                                2
       Case 1:16-md-02704-PAE Document 800 Filed 06/03/19 Page 3 of 3



                                  Appendix A

   TOTAL DEFENDANT                DEFENDANT               DEFENDANT
     DEPOSITIONS                  DEPOSITIONS            DEPOSITIONS
                                  COMPLETED                 NOTICED
Bank of America: 7          Bank of America: 7       Bank of America: 0
Barclays: 8                 Barclays: 8              Barclays: 0
BNP Paribas: 5              BNP Paribas: 5           BNP Paribas: 0
Citibank: 10                Citibank: 10             Citibank: 0
Credit Suisse: 7            Credit Suisse: 7         Credit Suisse: 0
Deutsche Bank: 7            Deutsche Bank: 7         Deutsche Bank: 0
Goldman Sachs: 8            Goldman Sachs: 8         Goldman Sachs: 0
JPMorgan: 8                 JPMorgan: 8              JP Morgan: 0
Morgan Stanley: 9           Morgan Stanley: 9        Morgan Stanley: 0
RBS: 5                      RBS: 5                   RBS: 0
UBS: 7                      UBS: 7                   UBS: 0
TOTAL: 81                   TOTAL: 81                TOTAL: 0


    TOTAL PLAINTIFF                PLAINTIFF               PLAINTIFF
      DEPOSITIONS                 DEPOSITIONS            DEPOSITIONS
                                  COMPLETED                 NOTICED
TeraExchange: 9             TeraExchange: 9          TeraExchange: 0
Javelin: 8                  Javelin: 8               Javelin: 0
trueEX: 11                  trueEX: 11               trueEX: 0
CTPF: 2                     CTPF: 2                  CTPF: 0
LACERA: 1                   LACERA: 1                LACERA: 0
TOTAL: 30                   TOTAL: 30                TOTAL: 0




                                          3
